UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 13, 2010 (Date of Earliest Event Reported) NATIONAL HOLDINGS CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 001-12629 (Commission File Number) 36-4128138 (I.R.S. Employer Identification No.) 120 Broadway, 27th Floor, New York, NY10271 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 417-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On December 13, 2010, we raised aggregate gross proceeds of $1,035,000 pursuant to a private placement of our securities (the “Private Placement”).We entered into a subscription agreements with thirteen accredited investors (the “Investors”), pursuant to which the Company sold and issued to the Investors an aggregate of 2,070,000 units (the “Units”) at a purchase price of $0.50 per Unit (the “Unit Price”).Each Unit is comprised of (i)one share of our common stock, par value $0.0001 per share (the "Common Stock"), and (ii)a five-year warrant (the “Investor Warrant”) to purchase one share of our Common Stock at a per share exercise price of $0.50 per share. A total of 2,070,000 shares of Common Stock were issued in the Private Placement. In addition, Investor Warrants to purchase a total of 2,070,000 of Common Stock at the exercise price of $0.50 per share were issued pursuant to such closing. Investors were granted certain piggyback registration rights with respect to the shares of Common Stock purchased by them, including those underlying the Investor Warrants. The Company received net proceeds of approximately $948,000 after payment of $62,100 of cash commissions to the placement agent of the Private Placement (the “Placement Agent”) and other offering expenses and related costs in connection with the Private Placement.In addition, we issued to the Placement Agent five-year warrants to purchase an aggregate of 200,000 shares of our Common Stock, at an exercise price of $0.50 per share (the “Agent Warrants”). The Investor Warrants and Agent Warrants may be exercised in cash. The exercise price of the Investor Warrants and the Agent Warrants is subject to adjustment for stock splits, stock dividends, recapitalizations and the like. None of the Units, Investor Warrants or Agent Warrants, or the Common Stock issuable upon conversion or exercise thereof, has been registered under the Securities Act of 1933 and none may be offered or sold absent registration or an applicable exemption from registration. Item 3.02 Unregistered Sales of Equity Securities. The information disclosed in Item1.01 of this Current Report on Form 8-K is incorporated by reference into this Item3.02. The sale and issuance of the Units, Investor Warrants and Agent Warrants (and the issuance of shares of Common Stock upon exercise or conversion thereof) have been determined to be exempt from registration under the Securities Act of 1933, in reliance on Section4(2) thereof and Rule506 of RegulationD promulgated thereunder as a transaction by an issuer not involving a public offering, in which the investors are accredited and have acquired the securities for investment purposes only and not with a view to or for sale in connection with any distribution thereof. Item 9.01 Financial Statements and Exhibits. (c)Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NATIONAL HOLDINGS CORPORATION By: /s/LEONARD J. SOKOLOW Leonard J. Sokolow President Dated: December 16, 2010
